Citation Nr: 9927498	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
chronic brain syndrome with conversion features, currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from December 1946 to 
May 1949 and September 1949 to February 1953.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 decision of the RO.  



REMAND

The veteran contends, in essence, that his service-connected 
chronic brain syndrome with conversion features is severe 
enough to warrant an increased rating.  

On VA examination in May 1997, the veteran was diagnosed with 
post-traumatic headache syndrome, left foot drop and memory 
disturbance.  The examiner reported that he was going to 
obtain formal neuropsychology testing on the veteran and 
obtain an electromyograph to determine whether the veteran's 
problems were personal in nature or associated with nerve 
root entrapment.  No such records have been associated with 
the claims folder.  

On VA examination in June 1997, the examiner reported that 
the veteran's claims folder and medical records were not 
available for review.  The veteran was diagnosed with 
cognitive disorder, not otherwise specified, secondary to 
remote head trauma.  

The veteran's claim of entitlement to increased rating is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected chronic brain 
syndrome since May 1997.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
neuropsychological examination to 
determine the current severity of the 
service-connected chronic brain syndrome 
with conversion features.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed.  The 
examiner should specifically comment as 
to any neurological disabilities 
associated with the service-connected 
chronic brain syndrome and whether the 
veteran has multi-infarct dementia 
associated with brain trauma.  The 
examiner should also comment on the 
severity and frequency of any headaches 
associated with the service-connected 
chronic brain syndrome.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO 
should also, if applicable, apply the 
most favorable Diagnostic Code in regard 
to dementia due to head trauma, whether 
it be 38 C.F.R. § 4.132 including 
Diagnostic Code 9304 (1996) or 38 C.F.R. 
§ 4.130 including Diagnostic Code 9304 
(1998).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


